Citation Nr: 0837547	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial, compensable evaluation for a 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to 
March 1962.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2007, the Board remanded this appeal for the RO 
to schedule a personal hearing for the veteran before a 
Veterans Law Judge at the RO.  The veteran failed to appear 
at the scheduled February 2008 hearing.  In April 2008, the 
Board remanded this appeal for a VA examination to determine 
the current degree of the veteran's bilateral hearing loss 
disability.  The examination was conducted in May 2008, and 
the agency of original jurisdiction readjudicated the appeal, 
so the appeal is ready for further Board review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reported for a May 2008 VA compensation and 
pension (C&P) audiological examination.  In the examiner's 
opinion, the veteran did not make a good-faith effort to 
cooperate and stated that he made repeated attempts to obtain 
reliable results and repeatedly gave reinstruction.  Yet, the 
air conduction and bone conduction test scores were largely 
in poor agreement.  There was a variability in responses to 
pure-tones of up to 30 decibels (dB) with retest, which the 
examiner explained was significantly more than could be 
expected from test-retest variability.  The speech 
recognition thresholds (SRTs) were better than expected, 
given the pure-tone averages (PTAs).  Moreover, the pure-tone 
averages were significantly different than the results in a 
September 2004 VA audiology examination-more than would 
typically be expected over fewer than four years.  As a 
result, the examiner concluded that the test results were 
strongly suggestive of a non-organic hearing loss/hearing 
loss component.  Since the test results were not reliable, 
the May 2008 examiner concluded that the results were not 
suitable for rating purposes and he did not report them.  

The veteran's representative suggests in the October 2008 
informal hearing presentation that when a C&P examination 
report does not contain sufficient detail, the Board must 
return the report as inadequate for evaluation purposes.  
Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994) (when aware 
that a condition has active and inactive stages, an 
examination conducted during inactive stage that does not 
address evidence of symptoms during active stages is not 
adequate for rating purposes); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992) (examination reports that failed to 
include a diagnosis were inadequate and could not be relied 
upon).  

But the unreliability of the test results in the May 2008 
examination report does not stem from any inadequacy or 
failure on the part of the C&P examiner or the agency of 
original jurisdiction.  From his report, it is clear that the 
examiner repeated instructions to make sure the veteran knew 
what he was supposed to do.  He conducted the test more than 
once in an effort to get reliable results.  The C&P examiner 
carefully analyzed the results for internal consistency and 
for consistency with other examination results.  And he noted 
several indicia in the data that pointed to the fact that the 
veteran was not cooperating in the examination.  

In an initial claim, such as this one, when a veteran fails 
to report for a VA examination, without good cause, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  Here, the veteran did not fail to report for his 
C&P examination, but when he did report, he did not cooperate 
with the examiner during the testing.  The failure to 
cooperate in the efforts to adjudicate a claim subjects a 
veteran to the risk of an adverse adjudication based on an 
incomplete and undeveloped record.  Kowalski v. Nicholson, 19 
Vet. App. 171, 181 (2005).  

Here, neither the veteran nor his representative provided 
good cause for why the veteran appeared to be uncooperative.  
There is no other evidence in the record to indicate that the 
veteran had any other health reason for failing to follow the 
instructions.  A June 2008 supplemental statement of the case 
(SSOC) was sent to him explaining that there was no adequate 
test data from the May 2008 examination upon which to base a 
higher rating.  The SSOC informed the veteran that he would 
not be rescheduled for an examination because in the C&P 
examiner's opinion, the veteran had not put forth a good-
faith effort to cooperate with the examiner.  

In response, the veteran submitted a document that he had no 
other information or evidence to submit.  In that response, 
he did not deny the statements of the examiner about his 
cooperation, did not challenge the adequacy of the 
examination, did not object to that portion of the June 2008 
SSOC that explained why the May 2008 C&P examination results 
could not be used in evaluating his disability, and provided 
no explanation as to why his test responses might be so 
inconsistent.  

As a result, on this record, the veteran's claim for a 
compensable initial disability rating should be based on the 
evidence of record.  Cf., 38 C.F.R. § 3.655(b).  
Unfortunately, all of the evidence of record is not contained 
in the claims folder.  

In the May 2008 C&P report, the examiner referred to a 
September 2004 VA audiogram located in the Computerized 
Patient Record System (CPRS) that revealed bilateral high 
frequency (HF) sensorineural (SN) hearing loss, which in the 
right ear was moderate to moderately severe at 3000 Hertz 
(Hz) and above, and in the left ear was slight to severe at 
2000 Hz and above, with slight hearing loss at 500 and 1000 
Hz also.  The September 2004 word discrimination scores for 
the right ear were good and for the left ear were 
excellent/normal.  

That description of the September 2004 audio testing does not 
contain sufficient detail for the Board to determine whether 
a compensable rating was warranted as of September 2004.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  As a result, a copy of that September 2004 
VA audio report must be associated with the claims folder so 
that the Board may evaluate the veteran's appeal.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim).  A remand is necessary for the 
purpose of obtaining the September 2004 audio examination 
results, and any other VA audiological testing results not 
already included in the claims folder, and associating that 
evidence in the claims folder.  

It is important to note that in this Remand, the Board has 
determined only that based on the record before it, no 
additional C&P examination is required; the Board has not 
determined that an additional VA C&P audio examination is 
prohibited.  If in the development of this appeal upon 
Remand, the RO determines that an additional C&P audio test 
is warranted, the RO is free to schedule such an examination.  

The veteran is once again notified that if an examination is 
scheduled, it is the veteran's responsibility not only to 
report for the examination, but also to cooperate with the 
examiner during the testing.  The consequences of failure to 
report for, or cooperate at, a VA examination without good 
cause may include denial of the claim.  Cf., 38 C.F.R. 
§§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain September 
2004 VA audiological test results not 
already included in the claims folder and 
associate those records with the claims 
folder. 

2.  Then, after undertaking any additional 
development, including conducting an 
audiological evaluation if deemed 
warranted, and given the additional 
evidence obtained pursuant to the above 
development, readjudicate the claim.  

3.  If the benefit on appeal is not 
granted in full, the veteran and his 
representative must be issued a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

